REVERSED. REHEARING DENIED.
Plaintiff seeks to recover damages for personal injuries sustained on account of the alleged negligence of defendant. Judgment was asked for $5,000 as general damages and $100 as special damages. The trial court instructed the jury, without exception by either party, that in the event of verdict for plaintiff, it could not exceed the sum of $5,077. A verdict was returned for $75. Plaintiff moved for a new trial on the grounds: (1) misconduct of the jury in limiting the amount of damages awarded to the sum of $75; (2) that the verdict rendered by the jury is against the law. From an order allowing a new trial the defendant appeals.
On the merits this is a flimsy case. It is believed that plaintiff had a fair trial and ought to be satisfied. She had her day in court. The trial court, in effect, instructed that special damages for plaintiff could not exceed $77. Neither party took exception to this charge. On the authority of Snyder v.Portland Railway, Light  Power Co., 107 Or. 673
(215 P. 887), the order allowing a new trial is reversed and the cause remanded with directions to enter judgment in favor of plaintiff in accordance with the verdict.
REVERSED AND REMANDED WITH DIRECTIONS. REHEARING DENIED. *Page 402